Exhibit 10.77

 

First Amendment

to

Northwest Founder Airline Services Agreement

 

This First Amendment to the Northwest Founder Airline Services Agreement (this
“Amendment”), dated as of May 10, 2004, by and between Worldspan, L.P.
(“Worldspan”) and Northwest Airlines, Inc. (“Northwest”) amends the Northwest
Founder Airline Services Agreement (the “Agreement”), dated as of June 30, 2003,
by and between Worldspan and Northwest.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.

 

WHEREAS, the Agreement provides that Worldspan will provide certain credits to
Northwest to be applied against service fee payments due from Northwest to
Worldspan under the Agreement;

 

WHEREAS, Worldspan and Northwest desire to amend the Agreement to provide that,
upon consummation of an Initial Public Offering (as defined herein) on or prior
to September 30, 2004, the obligations of Worldspan to provide such credits to
Northwest shall terminate in exchange for a one-time payment from Worldspan to
Northwest, subject to the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the agreements, terms and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

1.             Section 4.8 is hereby added to the Agreement to read as follows:

 

“4.8         Termination of FASA Credits upon an IPO.  From and after the
consummation of an Initial Public Offering and Northwest’s receipt of the FASA
Credit Termination Payment (as defined below), Section 4.4 hereof and the
defined terms utilized therein if such defined terms are not utilized elsewhere
in the Agreement shall have no further force and effect and the following
provisions of this Section 4.8 shall apply:

 

(a)           Immediately after consummation of an Initial Public Offering,
Worldspan shall pay to Northwest by wire transfer of immediately available funds
an amount equal to the FASA Credit Termination Payment.

 

As used herein, the “FASA Credit Termination Payment” means:

 

(i) $78,121,056, in the event of an Initial Public Offering in May, 2004,

(ii) $77,415,726, in the event of an Initial Public Offering in June, 2004,

(iii) $76,704,224, in the event of an Initial Public Offering in July, 2004,

(iv) $75,986,498, in the event of an Initial Public Offering in August, 2004, or

(v) $75,262,491, in the event of an Initial Public Offering in September, 2004,

 

--------------------------------------------------------------------------------


 

in each case of clauses (i), (ii), (iii),  (iv) or (v), as reduced by:

 

(A) the amount of any Northwest FASA Credits applicable under Schedule 4.4(a)
hereto to any calendar month following the Initial Public Offering and which
have been included in invoices by Worldspan under Article 4 of the Agreement
relating to periods prior to the Initial Public Offering,

 

(B) the amount of any Recoupment Amounts which have not, prior to the Initial
Public Offering , been reflected in a Current Invoice,

 

(C) if the FASA Credit Termination Payment is made to Northwest on or prior to
September 30, 2004, the amount of any Northwest FASA Claim Amounts which have
not, prior to the Initial Public Offering , been reflected in a Current Invoice
and have been deposited by Worldspan into the escrow agreement specified in
Section 4.4(b)(3) of the Agreement as it was in effect prior to the contingent
modifications contemplated by this Section 4.8, and

 

(D) the Required Escrow Amount (as defined in Section 4.8(c)).

 

(b)           Upon receipt of the FASA Credit Termination Payment, Northwest
shall no longer earn and shall no longer be entitled to any Northwest FASA
Credits earned under the Agreement and Worldspan shall have no further rights or
obligations under Section 4.4 of the Agreement, including with respect to any
Northwest FASA Credits, FASA Credit Excess Amounts, FASA Cash Payments or the
Northwest Continuing Payment.

 

(c)           If the FASA Credit Termination Payment is made to Northwest on or
prior to September 30, 2004, a portion of the FASA Credit Termination Payment
equal to the Required Escrow Amount (as defined below) will be deposited by
Worldspan into the escrow account (the “Escrow Account”) established pursuant to
the Worldspan/Northwest Escrow Agreement (as defined below) and such amount will
be subject to the terms and conditions of the Worldspan/Northwest Escrow
Agreement.  As used herein, the “Required Escrow Amount” means the amount of
$20,400,000 less any amounts recouped by Worldspan as a Northwest Indemnity
Claim Amount under Section 4.4(b)(2) of the Agreement and deposited by Worldspan
into the escrow account established pursuant to the Worldspan/Northwest
Indemnity Claim Escrow Agreement (the “Worldspan/Northwest Indemnity Claim
Escrow Account”) prior to the Initial Public Offering.  As used herein, the
“Worldspan/Northwest Escrow Agreement” means the Worldspan/Northwest Escrow
Agreement substantially in the form contained in Schedule 4.8 hereto.  If the
FASA Credit Termination Payment is made to Northwest on or prior to September
30, 2004, Worldspan, Worldspan Technologies Inc. (“WTI”) and Northwest agree to
execute the Worldspan/Northwest Escrow Agreement prior to such payment.

 

(d)           Upon the occurrence of a Northwest General Termination, Northwest
Bankruptcy FASA Rejection, or termination of this Agreement without cause by
Northwest in breach of Section 7.1(b) hereof, each prior to June 30, 2012,
Northwest shall pay to Worldspan

 

2

--------------------------------------------------------------------------------


 

on a monthly basis commencing at the effective time of such termination until
and including June, 2012, an amount in cash equal to the amount listed in Column
B as the applicable Northwest FASA Credit for such month on Schedule 4.4(a)
hereof.  Any payments due from Northwest pursuant to this Section 4.8(d) shall
be made by wire transfer of immediately available funds from Northwest to
Worldspan on the first business day of each calendar month following the month
in which such termination occurs; provided, however, for the calendar month in
which such termination occurs, Northwest shall pay to Worldspan a prorated
amount of the Northwest FASA Credit specified for such month in Column B on
Schedule 4.4(a) hereto equal to the amount listed on such schedule for such
month multiplied by a fraction, the numerator of which is the number of days
remaining in such month following the date of termination and the denominator of
which is the total number of days in such month.

 

(e)           As used herein, the “Initial Public Offering” means the initial
underwritten sale of common equity interests of WTI, or any affiliate of WTI
other than Worldspan (each, and WTI, a “WTI Entity”) to the public pursuant to
an effective registration statement under the Securities Act of 1933, as
amended, with gross proceeds to any one or more WTI Entity of $200,000,000 or
more, if immediately thereafter any WTI Entity has publicly held common equity
interests listed on a national securities exchange or NASD automated quotation
system.”

 

2.                                       Section 7.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Section 7.1  Termination Without Cause.

 

(a)           In the event that an Initial Public Offering is not consummated on
or before September 30, 2004, Northwest may terminate this Agreement without
cause by giving Worldspan at least one (1) year’s, but not more than two (2)
years’, prior written notice of such termination and the date upon which the
termination will be effective, which termination effective date may be no
earlier than twenty-seven (27) months after the Effective Date; provided,
however, that, if the termination results in Northwest having a funding
obligation pursuant to Section 1.2(a) of the Worldspan/Northwest Indemnity Claim
Escrow Agreement, then the termination shall not be effective unless and until
Northwest has performed that funding obligation in full.  This termination
notice may be given at any time prior to twenty-seven (27) months after the
Effective Date so long as the notice is given within the time period specified
above and the termination is not effective prior to twenty-seven (27) months
after the Effective Date.

 

(b)           In the event that an Initial Public Offering is consummated on or
before September 30, 2004; Northwest may terminate this Agreement without cause
by giving Worldspan at least one (1) year’s, but not more than two (2) years’,
prior written notice of such termination and the date upon which the termination
will be effective.”

 

3

--------------------------------------------------------------------------------


 

3.                                       The definition of “TTPC” in Schedule
1.3 of the Agreement is hereby amended and restated in its entirety to read as
follows:

 

“‘TTPC’ means Travel Transaction Processing Corporation, a Delaware corporation,
which changed its name to Worldspan Technologies Inc. in March, 2004.”

 

4.                                       (a)           Worldspan and WTI each
hereby covenants and agrees to comply with Section 9.15  of any Founder Airline
Services Agreement between Worldspan and any other Founder Airline and Section
17 of any Worldspan/Delta Indemnity Claim Escrow Agreement, or similar or
substitute agreement (the “Non-Discrimination Provisions”) between Worldspan
and/or WTI and any other Founder Airline as the Non-Discrimination Provisions
may relate to the transactions contemplated by this Amendment and shall, jointly
and severally, indemnify, defend and hold harmless Northwest, its officers,
directors and Affiliates (each, a “Northwest Indemnitee”), from, and reimburse
any Northwest Indemnitee for any Loss arising out of, resulting from or in
connection with any claim, action or suit (each, a “Claim”) brought by any third
party against any Northwest Indemnitee with respect to the transactions
contemplated by this Amendment to the extent resulting from acts or omissions by
Worldspan or WTI (including the execution of this Amendment); provided that the
indemnification provided under this Section 4 shall not apply to any Claims or
Loss to the extent arising out of, resulting from or in connection with any acts
or omissions of any Northwest Indemnitee (including with respect to any breach
or default by any Northwest Indemnitee of any contract, agreement or instrument
applicable to such Northwest Indemnitee); provided further that the foregoing
proviso does not apply to the mere fact that Northwest has entered into this
Amendment if the Claim is brought by any other Founder Airline or its Affiliate.

 

(b)           As promptly as practicable, and in any event within 30 days, after
any Northwest Indemnitee shall receive any notice of, or otherwise become aware
of, the commencement of any Claim or the assertion of any Claim, for which
indemnification is provided for under this Section 4 (an “Indemnification
Event”), such Northwest Indemnitee shall give written notice (an
“Indemnification Claim”) to the party from which such indemnification is (or,
under such assumption, could be) sought (an “Indemnifying Party”) describing in
reasonable detail the Indemnification Event and the basis on which
indemnification is (or, under such assumption, could be) sought; but the failure
of the Northwest Indemnitee to give the Indemnification Claim within such time
period shall not relieve the Indemnifying Party of any liability hereunder in
respect of such Indemnification Event (or the facts or circumstances giving rise
thereto) except to the extent that such Indemnifying Party is materially
prejudiced or harmed as a consequence of such failure.  The Indemnifying Party
shall (whether or not the Northwest Indemnitee is entitled to claim
indemnification under this Section 4) be entitled to, and the Northwest
Indemnitee shall provide the Indemnifying Party with the right to, participate
in, and assume sole control over, the defense and settlement of such Claim (with
counsel reasonably satisfactory to the Northwest Indemnitee); provided, however,

 

4

--------------------------------------------------------------------------------


 

that (i) the Indemnifying Party or Indemnifying Parties shall (x) provide
written notice to the Northwest Indemnitee of its or their election to assume
control of the defense of such Claim and (y) have expressly agreed in writing
that, as between the Indemnifying Party and the Northwest Indemnitee, the
Indemnifying Party shall be solely obligated to satisfy and discharge such
Claim, (ii) the Northwest Indemnitee shall be entitled to participate in the
defense of such Claim and to employ counsel at its own expense to assist in the
handling of such Claim, provided that if there is an actual conflict of interest
between the Indemnifying Party and the Northwest Indemnitee, which in the
reasonable opinion of counsel to the Northwest Indemnitee would prevent one
counsel from representing both the Indemnifying Party and the Northwest
Indemnitee in any matter, the Indemnifying Party shall be responsible for all
such reasonable counsel expenses of the Northwest Indemnitee, and (iii) the
Indemnifying Party shall obtain the prior written approval of the Northwest
Indemnitee, which approval shall not be unreasonably withheld or delayed, before
entering into any settlement of such Claim or ceasing to defend against such
Claim if (x) as a result of such settlement or ceasing to defend, injunctive or
other equitable relief would be imposed against the Northwest Indemnitee or
(y) in the case of a settlement, the Northwest Indemnitee would not thereby
receive from the claimant an unconditional release from all further liability in
respect of such Claim.  After written notice by the Indemnifying Party or
Indemnifying Parties to the Northwest Indemnitee of its or their election to
assume control of the defense of any such Claim, subject to the provisions of
the following exceptions, the Indemnifying Party or Indemnifying Parties shall
not be liable hereunder to indemnify any Person for any Legal Expenses (as
defined below) subsequently incurred in connection therewith.  If the
Indemnifying Party or Indemnifying Parties do not assume sole control over the
defense or settlement of such Claim as provided in this Section 4 within a
reasonable period of time, or, after assuming such control, fails to diligently
defend against such Claim in good-faith  (it being agreed that settlement of
such Claim does not constitute such a failure to defend) the Northwest
Indemnitee shall have the right (as to itself) to defend and, upon obtaining the
written consent of the Indemnifying Party if such Indemnifying Party is liable
for the Losses with respect to such Claim, settle the claim in such manner as it
may deem appropriate, and the Indemnifying Party shall promptly reimburse the
Northwest Indemnitee therefor in accordance with this Section 4. 
Notwithstanding the foregoing provisions of this Section 4, the Northwest
Indemnitee shall have the right at all times to take over and assume the control
(as to itself) of the defense or settlement of any Claim; provided, however,
that in such event and if the Northwest Indemnitee has not taken over control of
such Claim under the previous sentence the Indemnifying Party or Indemnifying
Parties shall cease to have any obligation under this Section 4 in respect of
such Claim.  The Indemnifying Party shall not be liable under this Section 4 for
any settlement or compromise effected without its consent.

 

(c)           The Northwest Indemnitee and the Indemnifying Party shall each
cooperate fully (and shall each cause its Affiliates to cooperate fully) with
the other in the defense of any Claim pursuant to Section 4.  Without limiting
the generality of the foregoing, each such Person shall furnish the other such
Person (at the expense of the Indemnifying Party) with

 

5

--------------------------------------------------------------------------------


 

such documentary or other evidence as is then in its or any of its Affiliates’
possession as may reasonably be requested by the other Person for the purpose of
defending against any such Claim.

 

(d)           As used herein, “Legal Expenses” means fees, costs and expenses of
any kind incurred by any Northwest Indemnitee and its counsel in investigating,
preparing for, defending against or providing evidence, producing documents or
taking other action with respect to any threatened or asserted claim.

 

5.                                       A new Schedule 4.8 is hereby added to
the Agreement in the form of Annex A to this Amendment.

 

6.                                       Except as expressly provided in this
Amendment, all of the terms and conditions of the Agreement remain in full force
and effect and are fully binding upon and enforceable against the parties
hereto.

 

7.                                       This Amendment may not be amended or
modified except by a written agreement signed by Worldspan and Northwest.

 

8.                                       This Amendment shall be governed by,
and shall be enforced and construed in accordance with, the laws of the State of
New York (other than its rules regarding conflicts of laws).

 

9.                                       This Amendment may be executed in
several counterparts, and all counterparts so executed shall constitute one
agreement, binding on the parties hereto, notwithstanding that such parties are
not signatories to the same counterpart.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

 

WORLDSPAN, L.P.

 

 

 

 

 

 

 

 

 

 

/s/ Michael S. Wood

 

 

By:

Michael S. Wood

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

 

 

 

 

/s/ A. M. Lenza

 

 

By:

A. M. Lenza

 

 

Title:

V.P., Distribution and E-Commerce

 

 

 

 

 

Solely for purposes of Sections 1 and
4 of this Amendment:

 

 

 

 

 

WORLDSPAN

 

 

TECHNOLOGIES INC.

 

 

 

 

 

 

 

 

 

 

/s/ Michael S. Wood

 

 

By:

Michael S. Wood

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

7

--------------------------------------------------------------------------------